DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/23/2021.  Claims 1-20 remain pending in the application. Claims 1 and 19-20 are independent.

Claim Objections
Claim 18 is objected to because of the following informalities:  
in Claim 18, lines 1-2, "in response to the gesture from the user on the touch screen being determined to being a gesture associated with …" appears to be "in response to the gesture from the user on the touch screen being a gesture associated with …" similar to Claim 17.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, and 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US 2014/0313228 A1, published on 10/23/2014), hereinafter Kasahara in view of Zamir et al. (US 2018/0190022 A1, filed on 12/30/2016), hereinafter Zamir.

Independent Claims 1, 19, and 20
Kasahara discloses a system comprising: a processor (Kasahara, 118 in Figure 9; paragraph [0102]: “the control unit 118 corresponds to a processor …”); 
a camera (Kasahara, 102 in Figure 9; paragraph [0088]: “the image unit 102 is a camera module …”) coupled to the processor (Kasahara, 102, 118, and 116 in Figure 9; paragraph [0100]: “the bus 116 mutually connects the imaging unit 102 … and the control unit 118”); 
an inertial sensor (Kasahara, 104 in Figure 9; paragraph [0090]: the sensor unit 104 can include various sensors such as a positioning sensor, an acceleration sensor, and a gyro sensor) coupled to the processor (Kasahara, 104, 118, and 116 in Figure 9; paragraph [0100]: “the bus 116 mutually connects … the sensor unit 104 … and the control unit 118”).
a user interface (Kasahara, paragraph [0209]: the operation unit provides a user interface for allowing a user to operate an AR application executed by a terminal device) coupled to the processor (Kasahara, 104, 106, 110, 118, and 116 in Figure 9; paragraph [0100]: “the bus 116 mutually connects … the sensor unit 104, the input unit 106, …, the display unit 110, …, and the control unit 118), the user interface comprising a touch screen (Kasahara, 104, 106 and 110 in Figure 9; paragraph [0092]: “the input unit 106 … include … a touch sensor that detects a touch of a user on the screen of the display unit 110” ); and 
memory (Kasahara, 108 in Figure 9; paragraph [0094]: “the storage unit 108 includes … semiconductor memory …” ) coupled to the processor (Kasahara, 108, 118, and 116 in Figure 9; paragraph [0100]: “the bus 116 mutually connects …, the storage unit 108, …, and the control unit 118) and storing instructions that, when executed by the processor, cause the system to perform operations (Kasahara, 108, 118 in Figure 9; paragraph [0102]: “the control unit 118 causes various functions … to operate by executing programs stored in the storage unit 108 …”) comprising: 
displaying a two-dimensional image of a three-dimensional real-world scene captured via the camera on the touch screen (Kasahara, Figure 1; paragraph [0062]: the imaging unit capturing a series of 2D images from a 3D environment, which are displayed in the display unit); 
mapping a virtual object to the three-dimensional real-world scene (Kasahara, Figure 2; paragraphs [0063] and [0067]: a virtual object is arranged in 3D space using mapping methods include SLAM – Simultaneous Localization and Mapping) (Kasahara, Figure 5; paragraphs [0076]-[0077]: the operational offset matrix Ttouch is used to Mrecog is a matrix representing the position and the attitude of the reference environment with respect to the position and the attitude of a terminal device in the reference environment; an inverse matrix Mrecog-1 of the environment recognition matrix Mrecog is a matrix representing the position and the attitude of the terminal device with respect to the position and the attitude of the reference environment; i.e., Mrecog will be changed when detecting any movement of the terminal device from the inertial sensor) (Kasahara, Figures 4-5; paragraphs [0069] and [0071]-[0076]: an object arrangement matrix Marrange in equation (3) is a matrix representing the position and the attitude of an arranged virtual object with consideration of the user input adjustment), 
displaying the virtual object within the two dimensional image based on the mapping (Kasahara, paragraph [0062]: the virtual object is overlaid on the 2D images captured from 3D environment) (Kasahara, Figure 8; paragraphs [0081]-[0082]: a virtual object Vo is displayed at a position and an attitude represented by the object arrangement matrix Marrange (t1) and the environment recognition matrix Mrecog (t2)); 
receiving an input from a user that includes a touch input via touch screen (Kasahara, paragraph [0077]: “… performing an operation (e.g., touch or click) at a desired position on the screen …”);
processing the touch input from the user to determine a gesture from the user on the touch screen (Kasahara, paragraph [0122]: the type of the user input includes recognition of a touch gesture); 
determining a movement of the system (Kasahara, at time t13 and t14 in Figure 11; paragraph [0132]: at time t14, the image processing device 100 is moved leftward as compared to the position at time t13; displaying the virtual object V13 on the screen at a position and an attitude represented by the object arrangement matrix of the virtual object V13 determined at time t13 and the newly recognized environment recognition matrix; i.e., the movement of the image process device 100 must be determined in order to determine the newly recognized environment recognition matrix); and 
modifying a visual characteristic of the virtual object within the two-dimensional image in response to the gesture from the user or the movement of the system (Kasahara, paragraph [0077]: “… possible for a user to … adjust the arrangement of a virtual object by performing an operation (e.g., touch or click) at a desired position on the screen …”) (Kasahara, paragraph [0122]: the type of the user input/operation includes recognition of a touch gesture) (Kasahara, paragraph [0121]: a user is able to freely adjust the arrangement of a virtual object to a desired position and attitude only by performing a simple, intuitive operation of moving a terminal while viewing and touching (or dragging) a screen),
wherein,  (Kasahara, paragraphs [0066]-[0077], [0121]-[0122], and [0164]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on 
Kasahara further discloses a non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations (Kasahara, paragraph [0278]: “a non-transitory computer readable medium having computer readable instructions that when executed by processing circuitry performs …”) described above.
Kasahara fails to explicitly disclose wherein, in response to determining that the system is within a predetermined distance of the virtual object's mapped position in the three-dimensional real-world scene based on the movement of the system, modifying the visual characteristic of the virtual object includes causing an animation of the virtual object. 
Zamir teaches systems and methods relation to generation and display of graphical content in a virtual reality environment (Zamir, paragraph [0001]), wherein, in response to determining that the system is within a predetermined distance of the virtual object's mapped position in the three-dimensional real-world scene based on the movement of the system, modifying the visual characteristic of the virtual object includes causing an animation of the virtual object (Zamir, paragraphs [0015] and [0029]: a virtual reality headset apparatus may be used to generate and update the display of a virtual reality input, in response to detected movement of the human user through 3D real-world environment/space; in response to the user movement towards the real-world obstacle, a particular virtual object/asset corresponding to the real-world as the user continues to approach the location corresponding to the virtual object, certain effects may occur, such as may be presented with animation or other changes in features; a predefined area may be defined around ( or proximate to) the location corresponding to the virtual object, with the display, updating, or removal of the virtual object being caused when the user crosses the boundary of the predefined area; i.e., when the user with the virtual reality headset apparatus is moved within the predefined area/distance proximate to the location of the virtual object corresponding to the real-world obstacle, the display of the virtual object may be updated, animated, and removed based on natural movement of the user's viewing position in real-world environment).
Kasahara and Zamir are analogous art because they are from the same field of endeavor, systems and methods relation to generation and display of graphical content in a virtual reality environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Zamir to Kasahara, wherein, in response to determining that the system is within a predetermined distance of the virtual object's mapped position in the three-dimensional real-world scene based on the movement of the system, modifying the visual characteristic of the virtual object includes causing an animation of the virtual object.  Motivation for doing so would provide a seamless and intuitive virtual reality experience by updating with virtual obstacles that correspond to real-world objects and prevent a user from encountering indoor hazards, obstacles, and other objects that exist in real-life (Zamir, paragraph [0025]).

Claim 2
Kasahara in view of Zamir discloses all the elements as stated in Claim 1 and further discloses an inertial measurement sensor (Kasahara, paragraph [0090]: a positioning sensor, an acceleration sensor, and a gyro sensor) (Zamir, paragraph [0051]: GPS sensor, location sensor, compass, accelerometer), wherein the inertial measurement sensor measures the movement of the system (Kasahara, at time t13 and t14 in Figure 11; paragraph [0132]: at time t14, the image processing device is moved leftward as compared to the position at time t13) (Zamir, Figure 1; paragraph [0021]: the position and movement of the head-mounted display 110 may be derived from raw sensor data such as accelerometer or gyrometer readings (e.g., from sensors included in the head-mounted display 110, or from the mobile computing device 130), that are subjected to a model to determine the position of the head-mounted display 110 or the human user 120).

Claim 3
Kasahara in view of Zamir discloses all the elements as stated in Claim 2 and further discloses wherein the movement of the system includes one or more of: rotation about an axis, and repositioning the system from a first physical location to a second physical location (Kasahara, at time t11 and t12 in Figure 11; paragraph [0130]: at time t12, the user is rotating the image processing device rightward as compared to the position at time t11).

Claim 4
Kasahara in view of Zamir discloses all the elements as stated in Claim 3 and further discloses wherein displaying the virtual object within the two-dimensional image includes displaying the virtual object in a fixed position relative to the real-world scene as the user moves the system (Kasahara, between time t13 and t14 in Figure 11; paragraph [0083]: “… arranges the virtual object as if it attaches a sticky to the reference environment”).

Claim 5
Kasahara in view of Zamir discloses all the elements as stated in Claim 3 and further discloses wherein displaying the virtual object within the two-dimensional image includes modifying a displayed perspective of the virtual object as the user moves the system (Zamir, paragraph [0028]: the human user wears a virtual reality headset, and commences movement to walk in the real-world space as he approaches a particular a real-world obstacle; as the movement of the user causes the landscape of the virtual world to change in the virtual world view; the presentation of the virtual object is provided at a location in the virtual environment (e.g., at a determined distance away from the portrayed perspective) that corresponds to the location in the real-world environment (e.g., at a determined real-world distance away from the human user); this obstacle may appear at a far point in the distance, for example, depending on the proximity of the human user to the real-world object, and any necessary perspective or orientation changes in the virtual environment).

Claim 6
Kasahara in view of Zamir discloses all the elements as stated in Claim 2 and further discloses wherein mapping the virtual object to the three-dimensional real- world scene includes generating a matrix containing image data from the camera and movement data from the inertial measurement sensor (Kasahara, Figure 8; paragraphs [0081]-[0082] and [0107]: the environment recognition matrix and the object arrangement matrix containing image data from the camera and movement data from the position sensor).

Claim 7
Kasahara in view of Zamir discloses all the elements as stated in Claim 1 and further discloses wherein processing the touch input from the user to determine the gesture from the user on a touch screen comprises determining that the touch input from the user includes the user pressing a finger of the user on a touchscreen to select the virtual object (Kasahara, paragraph [0122]: the type of the user input includes recognition of a touch gesture) (Kasahara, paragraph [0136]: a press event is detected to identify a virtual object to be operated according to the press position).

Claim 10
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses wherein processing the touch input from the user to determine the gesture from the user on the touch screen further comprises determining that the touch input from the user further includes the user sliding the finger of the user across the touchscreen, and wherein modifying the visual characteristic of the virtual object includes moving the virtual object from a first position to a second position in response to the sliding of the user's finger across the touchscreen (Kasahara , paragraphs [0077] and [0121]: a user is able to freely adjust the arrangement of a virtual object to a desired position and attitude by performing a drag operation at a desired position on the screen instead of moving the image processing device).

Claim 16
Kasahara in view of Zamir discloses all the elements as stated in Claim 1 and further discloses wherein, in response to the gesture from the user on the touch screen being a shape-changing gesture that includes a first position and a second position of the touch input on the touch screen, modifying the visual characteristic of the virtual object includes modifying a shape of at least a portion of the virtual object (Kasahara, paragraphs [0066]-[0077], [0122], and [0164]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attribute (e.g., shape, scale, transparency, color) of an arranged virtual object).

Claim 18
Kasahara in view of Zamir discloses all the elements as stated in Claim 1 and further discloses wherein, in response to the gesture from the user on the touch screen being a gesture associated with changes to one or more of text, video, or image, modifying the visual characteristic of the virtual object includes displaying one or more of: text, video, and or an image (Kasahara, paragraph [0002]: information presented to a user in the AR technology is also called an annotation, and can be visualized using virtual objects in various forms such as text, icons, or animations) (Kasahara, paragraphs [0066]-[0077], [0122], and [0164]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attribute (e.g., shape, scale, transparency, color) of an arranged virtual object).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Zamir as applied to Claim 7 above, and further in view of Merriliance et al. ("Analysis of Object Picking Algorithms Using Bounding Box in Non Immersive Virtual World", published in International Journal of Engineering and Innovative Technology, Vol. 1, Issue 2, Feb. 2012), hereinafter Merriliance.

Claim 8
Kasahara in view of Zamir discloses all the elements as stated in Claim 7 and further discloses wherein modifying the visual characteristic of the virtual object includes determining a touch position of the user's finger on the touchscreen (Kasahara, paragraph [0136]: a press event is detected to identify a virtual object to be operated according to the press position)
determining an intersection between the touch position and the virtual object.
Merriliance teaches a method used in a 3D virtual reality application (Merriliance, ABSTACT), wherein determining an intersection between the touch position and the virtual object (Merriliance, page 172, Col. 1, lines 1-5: intersection of a ray projected from the position of the mouse pointer into a virtual world with the virtual objects is computed).
Kasahara in view of Zamir, and Merriliance are analogous art because they are from the same field of endeavor, a method used in a 3D virtual reality application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Merriliance to Kasahara in view of Zamir, determining an intersection between the touch position and the virtual object.  Motivation for doing so would increase the performance of picking process and provide more easy and efficient interactions with the system, hence make it more user friendly (Merriliance, page 177, Col. 2, lines 14-17).

Claim 9
Kasahara in view of Zamir and Merriliance discloses all the elements as stated in Claim 8 and further discloses wherein determining the intersection between the touch position and the virtual object includes raycasting the touch position to a bounding box surrounding the virtual object (Merriliance, page 175, Col. 1, lines 9-26; Figure 6: object picking by finding an intersection point of a ray shoot from any input device and the bounding box of the virtual object).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Zamir as applied to Claim 10 above, and further in view of Energin et al. (US 2018/0122043 Al, filed on 10/27/2016), hereinafter Energin.
Kasahara in view of Zamir discloses all the elements as stated in Claim 10 except being silent on wherein moving the virtual object from the first position to the second position includes: identifying a spatial limit in the three-dimensional real-world scene; and restricting movement of the virtual object based on the spatial limit.
Energin teaches a method for moving a virtual object based on a user input (Energin, ABSTRACT), wherein moving the virtual object from the first position to the second position includes: identifying a spatial limit in the three-dimensional real-world scene; and restricting movement of the virtual object based on the spatial limit (Energin, paragraph [0020]: movement of virtual object may be restricted by movement constraints of the obstacle, i.e., user may be unable to move virtual object beyond obstacle).
Kasahara in view of Zamir, and Energin are analogous art because they are from the same field of endeavor, a method for moving a virtual object based on a user input.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Energin to Kasahara in view of Zamir, identifying a spatial limit in the three-dimensional real-world scene; and restricting movement of the virtual object based on the spatial limit.  Motivation for doing so would allow a user to intuitively move a virtual object to a .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Zamir as applied to Claim 10 above, and further in view of Schwarz et al. (US 2018/0046245 Al, filed on 08/11/2016), hereinafter Schwarz.
Kasahara in view of Zamir discloses all the elements as stated in Claim 10 except being silent on wherein moving the virtual object from the first position to the second position includes determining a frustum-relative orientation for the virtual object and maintaining the frustum--relative orientation for the object between the first position and the second position.
Schwarz teaches a method for interacting with virtual objects rendered in an immersive environment (Schwarz, ABSTACT), wherein moving the virtual object from the first position to the second position includes determining a frustum-relative orientation for the virtual object and maintaining the frustum--relative orientation for the object between the first position and the second position (Schwarz, paragraph [0037]: maintaining proper perspective and configuration of rendered virtual objects in accordance with the changing in position and orientation; hence, a frustum-relative orientation need to be calculated in order to maintain proper perspective for virtual objects).
Kasahara in view of Zamir, and Schwarz are analogous art because they are from the same field of endeavor, a method for interacting with virtual objects rendered in .


Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara in view of Zamir as applied to Claim 1 above, and further in view of Honkanen et al. (US 2017/0069255 Al, filed on 09/08/2015), hereinafter Honkanen.

Claim 13
Kasahara in view of Zamir discloses all the elements as stated in Claim 1 and further discloses processing the touch input from the user to determine the gesture from the user on the touch screen (Kasahara, paragraphs [0092] and [0122]: the type of the user input includes recognition of a touch gesture on touch screen).
Kasahara in view of Zamir fails to explicitly disclose wherein processing the touch input includes determining that two fingers of the user are pressed on the touchscreen.
Honkanen teaches a system and a method used in augmented reality application (Honkanen, paragraph [0023]), wherein processing the touch input includes determining that two fingers of the user are pressed on the touchscreen 
Kasahara in view of Zamir, and Honkanen are analogous art because they are from the same field of endeavor, a system and a method used in augmented reality application.  Since it is well known in the art to zoom in/zoom out the display content based on pinch open (spread)/pinch close (pinch) gesture with two fingers1, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Honkanen to Kasahara in view of Zamir, wherein processing the touch input includes determining that two fingers of the user are pressed on the touchscreen.  Motivation for doing so would provide most intuitive gesture for user to manipulate display content/objects and hence improve user experience. 

Claim 14
Kasahara in view of Zamir and Honkanen discloses all the elements as stated in Claim 13 and further discloses wherein processing the touch input from the user to determine the gesture from the user on the touch screen includes determining that the two fingers of the user are rotating clockwise while pressed on the touchscreen (Honkanen, Figure 10; paragraph [0085]:  the rotation gesture is accomplished by placing a first finger at touch point 1012 and placing a second finger at touch point 1014, and rotating them together as shown by the arrow in FIG. 10).

Claim 15
Kasahara in view of Zamir and Honkanen discloses all the elements as stated in Claim 14 and further discloses wherein modifying the visual characteristic of the virtual object includes rotating the virtual object from a first position to a second position in response to the pressing and rotating of the two fingers of the user on the touch screen (Kasahara, paragraphs [0066]-[0077], [0122], and [0164]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attribute (e.g., shape, scale, transparency, color) of an arranged virtual object) (Honkanen, Figure 10; paragraphs [0085] and [0087]:  the rotation gesture is accomplished by placing a first finger at touch point 1012 and placing a second finger at touch point 1014, and rotating them together as shown by the arrow in FIG. 10, which will rotate the image displayed on the secondary display).

Claim 17
Kasahara in view of Zamir discloses all the elements as stated in Claim 1 and further discloses wherein, in response to the gesture from the user on the touch screen being a gesture associated with changes to a shading, a color or a texture, modifying the visual characteristic of the virtual object includes modifying the shading, the color or texture; in response to the gesture from the user on the touch screen being a scaling gesture modifying the visual characteristic of the virtual object includes modifying a scale of at least a portion of the virtual object within the two-dimensional image  (Kasahara, paragraphs [0066]-[0077], [0121]-[0122], and [0164]: it is possible for a user to finely adjust the arrangement of a virtual object by performing a touch gesture at a desired position on the touch screen through an object arrangement matrix which is a matrix representing the position (e.g., displacement, rotation) and the attribute (e.g., shape, scale, transparency, color) of an arranged virtual object).
Kasahara in view of Zamir fails to explicitly disclose wherein a scaling gesture that includes a starting position and an end position, modifying a scale of at least a portion of the virtual object based on the starting position and the end position.
Honkanen teaches a system and a method used in augmented reality application (Honkanen, paragraph [0023]), wherein a scaling gesture that includes a starting position and an end position, modifying a scale of at least a portion of the virtual object based on the starting position and the end position (Honkanen, Figure 8; paragraphs [0072] and [0074]: a pinch gesture is accomplished by placing a first finger at touch point 812 and placing a second finger at touchpoint 814, and moving them together as shown by the arrows in FIG. 8, which will decrease the display content size of the secondary display accordingly; similarly, a dual point stretch gesture will increase the display content size of the secondary display accordingly).
Kasahara in view of Zamir, and Honkanen are analogous art because they are from the same field of endeavor, a system and a method used in augmented reality application.  Since it is well known in the art to zoom in/zoom out the display content 2, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Honkanen to Kasahara in view of Zamir, wherein a scaling gesture that includes a starting position and an end position, modifying a scale of at least a portion of the virtual object based on the starting position and the end position.  Motivation for doing so would provide most intuitive gesture for user to manipulate display content/objects and hence improve user experience. 

Response to Arguments
Applicant’s arguments filed on 03/23/2021 with respect to Claims 1 and 19-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JOUET et al. (WO 2018/122167 A1, filed on 12/22/2017) discloses that when the user is distant from a virtual object beyond a predefined threshold, the animation level of the selected animation corresponds to lower resources (i.e., a more sophisticated animation is not required); when the user is distant from that virtual object below the predefined .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example “Touch Gesture REFERENCE GUIDE” by Wroblewski et al. on 04/20/2010, Page 4 from http://www.lukew.com/touch/.
        2 See, for example “Touch Gesture REFERENCE GUIDE” by Wroblewski et al. on 04/20/2010, Page 4 from http://www.lukew.com/touch/.